            Case 1:17-cr-00304-LJO-SKO Document 88 Filed 05/20/20 Page 1 of 1


     BENJAMIN P. LECHMAN
 1
     California State Bar Number 185729
 2   964 Fifth Avenue, Suite 214
     San Diego, California 92101
 3   Telephone: (619) 733-9789
 4
     Attorney for Defendant Carbajal
 5
                                 UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8
     UNITED STATES OF AMERICA,           )                CASE NO. 17CR00304-LJO
 9                                       )
10
                       Plaintiff,        )
                                         )
11   v.                                  )
                                         )                ORDER GRANTING
12
     JOSE JESUS CARBAJAL,                )                REQUEST FOR APPELLATE
13                                       )                COUNSEL ACCESS TO
                                         )                SEALED TRANSCRIPTS
14                     Defendant.        )                [9th Circuit Case No. 20-10025]
     ____________________________________)
15

16          Based on a showing of good cause, the Court grants appellate counsel Benjamin P.
17   Lechman access to the sealed transcripts from proceedings in district court before Judge O’Neill
18   on May 1, 2020 (Forfeiture Hearing, Docket #81-84) and any other sealed portions of the
19   transcripts ordered within the transcript designation and ordering form filed April 3, 2020
20   (Docket #79). Counsel is to destroy all sealed transcripts in his possession when the appeal
21   becomes final, as measured by expiration of time to seek certiorari in the U.S. Supreme Court or
22   conclusion of any U.S. Supreme Court proceedings, whichever is later.
23

24   IT IS SO ORDERED.

25      Dated:     May 19, 2020
26
                                                       UNITED STATES DISTRICT JUDGE

27

28


     Order Allowing Appellate Counsel Access to Sealed Transcripts; United States v. Jose Jesus
     Carbajal, Case No. 17-cr-00304-LJO- 1
